Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 07/29/2020. Claims 1-16 are pending in this application. The claims are examined and rejected accordingly.

Information Disclosure Statement
3.	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) filed on 07/29/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being by  Wright et al (U.S. Patent No.  US 20180253701 A1 , Pub. Date: 2018-09-06)

Regarding independent Claim 1,
	Wright teaches a method performed by data processing apparatus (see Wright: Fig.18, disclosing a method for tracking equipment maintenance tasks), the method comprising:
storing, in a data store, a first association of a plurality of sites and a plurality of log requirements, wherein the first association associates, for each site, a set of log requirements for the site (see Wright: Fig.1, [0032], “server computer 110 contains a database of all laboratory stations (plurality of sites), instruments, forms (log requirements) and workflow as described in the following discussion. The server 110 also manages users and roles, passwords, etc.”, i.e. the database that is contained in the server stores all information about all laboratory sites and the associated forms or maintenance logs), wherein: 
each log requirement specifies an instantiation time that is a time a log item is instantiated (see Wright: Fig.3, [0046], “an illustration 300 of an application page for defining frequencies for form (log) completion in LACS, in accordance with an embodiment of the disclosed system. Examples of frequencies which may be defined in LACS are: daily at a particular time, such as 1700 hours (5:00 pm); weekly on Tuesdays (or any particular day); monthly at month-end (or beginning, or mid-month, or on a particular day); quarterly; annually; bi-annually.”, i.e. log or form instantiation time).”); and 
each site specifies a particular physical location that is different from each other physical location for each other site (see Wright:, Fig.1, [0038], “ particular instance or implementation of the LACS system applies to one laboratory. A laboratory might be, for example, the “medical laboratory at the Columbus Hospital.”, i.e. each  laboratories are located at a particular physical location that is different from each other) 
periodically executing, by a data processing apparatus, an instantiation service that instantiates log items (see Wright: Fig.3, [0046], “an illustration 300 of an application page for defining frequencies for form completion in LACS, in accordance with an embodiment of the disclosed system. Examples of frequencies which may be defined in LACS are: daily at a particular time, such as 1700 hours (5:00 pm); weekly on Tuesdays (or any particular day); monthly at month-end (or beginning, or mid-month, or on a particular day); quarterly; annually; bi-annually;.”), wherein for each execution the instantiation service:
determines an instantiation time window measured from a start time and to an end time that occurs after the start time (see Wright: Fig.15, [0081], “an illustration of a calendar screen 1500 which displays LACS statistics in a calendar format. The calendar screen 1500 may be selected by a supervisor by clicking on the Calendar button in the left sidebar. The calendar screen 1500 shows color coded completion rate by day for a calendar month. For example, days having a completion rate of 100% are shown in green, and different colors are used to designate completion rate ranges of 75-99%, 50-75%, 25-50% and 0-25%. Future dates on the calendar are shown in yellow. In zoom section 1510, two dates from the previous week having 100% completion are shown in green, the present date having 97% completion is shown in purple, and “tomorrow” is shown in yellow because it is in the future, even though it already has a small number of reports complete.”, i.e. each day in the calendar corresponds to an instantiation time window that shows a sequential time windows in the form of past, current and future time windows, (days) being displayed.)
processes the first association of the plurality of sites and the plurality of log requirements (see Weight: Fig.18, [0088], “At box 1802, an administrator defines a hierarchy of stations, instruments (and chemicals) and forms for a laboratory using the administrative portal 120—where the laboratory may have multiple stations, each station may have multiple instruments, and each instrument may have multiple maintenance log form.”), and 
for each log requirement of the plurality of log requirements, determines whether the instantiation time for the log requirement specifies a time that occurs within the instantiation time window (see Weight: Fig.4, [0049], “new form is then given a title, a sub title and a unique document ID, all of which are displayed on the tablet device 142 when a technician is filling out the report form in actual usage. A frequency for the form is then selected from a drop list, where the frequency types (daily, weekly, etc.) were discussed above. Forms may also be given an end date. Each form in the LACS system consists of one or more slides. A slide is an individual screen on the tablet device 142, and corresponds to a sheet of paper in the old paper-based forms process. At the bottom of the window 410, a default first slide tab is visible, along with an option to add another slide.”); 
for each log requirement determined to have an instantiation time that falls within the instantiation time window, instantiating the log item of the log requirement and storing the instantiated log items in a data store (see Wright: Fig.18, [0088], “ an administrator defines a hierarchy of stations, instruments (and chemicals) and forms for a laboratory using the administrative portal 120—where the laboratory may have multiple stations, each station may have multiple instruments, and each instrument may have multiple maintenance log forms. At box 1804, the administrator creates all of the maintenance log forms for all of the instruments (and chemicals) using form builder tools in LACS—where each form may have multiple slides consisting of questions to be answered by a technician. Forms have specific due date frequencies (or are designated as non-scheduled), and alert notification and email policies are defined for each form.”); and 
for each log requirement determined not to have an instantiation time that falls within the instantiation time window, not instantiating the log item of the log requirement (see Wright: Fig.18, [0091], “At box 1810, supervisors review reports marked as incomplete or N/A and take appropriate action. One such action is to view the status and owner of incomplete reports and follow up to ensure that they are completed in a timely fashion. In addition, other insights into laboratory operations are possible—such as understanding the underlying causes of N/A reports, whether due to broken equipment, lack of testing activity, or otherwise.”)

Regarding Claim 2, 
	Wright  teaches all the limitations of Claim 1. Wright  further teaches the method wherein: 
each log requirement specifies a completion time for the log requirement (see Wright: Fig.3, [0046], “an illustration 300 of an application page for defining frequencies for form completion in LACS, in accordance with an embodiment of the disclosed system. Examples of frequencies which may be defined in LACS are: daily at a particular time, such as 1700 hours (5:00 pm); weekly on Tuesdays (or any particular day); monthly at month-end (or beginning, or mid-month, or on a particular day); quarterly; annually; bi-annually; etc. As seen in main window 310, each of the frequencies is given a name or title, a starting date, and criteria for sending alerts when overdue. Alerts are discussed further below.”); and further comprising: 
for each log requirement for which a log item has been instantiated, determining, by the data processing apparatus, whether the log requirement is completed by the completion time for the log requirement (see Wright: Fig.18, [0090], “ At box 1808, supervisors review pending reports, make any necessary corrections and verify form contents, and mark the forms as completed. Along with reviewing pending reports and marking them completed, supervisors can use the LACS system to evaluate laboratory productivity in many other ways. For example, Top Submissions and Status by User charts can be used to determine which technicians are completing the most work, which may be overloaded with work, and which are missing the most work assignments and causing alerts. Using these tools, workload balance and productivity can be improved.”; 
for each log requirement for which the log item has been instantiated and determined not to be completed by the completion time for the log requirement, generating a first notification specifying the log requirement was not completed by the completion time (see Wright: Fig.18, [0091], “At box 1810, supervisors review reports marked as incomplete or N/A and take appropriate action. One such action is to view the status and owner of incomplete reports and follow up to ensure that they are completed in a timely fashion. In addition, other insights into laboratory operations are possible—such as understanding the underlying causes of N/A reports, whether due to broken equipment, lack of testing activity, or otherwise.”), and sending the first notification to a notified user associated with the log requirement (see Wright: Fig.18, [0094], “At box 1810, supervisors review reports marked as incomplete or N/A and take appropriate action. One such action is to view the status and owner of incomplete reports and follow up to ensure that they are completed in a timely fashion. In addition, other insights into laboratory operations are possible—such as understanding the underlying causes of N/A reports, whether due to broken equipment, lack of testing activity, or otherwise.”) and 
for each log requirement for which the log item has been instantiated and determined to be completed by the completion time for the log requirement, generating a second notification specifying the log requirement was completed and sending the second notification to a notified user associated with the log requirement (see Wright: Fig.13, [0070], “Tapping the Completed Works option on the right side navigation menu takes the user to a screen of reports which have been completed by the user, where the Completed Works screen includes an icon indicating whether a report was completed normally, completed with a status of N/A, or was a non-scheduled report which was completed. From the Completed Works screen, the user can tap on any of the completed reports to view it; for example, the user might want to view one of the N/A reports to be reminded of the reason that report was not applicable for the particular date/time”)

Regarding Claim 3,
	Wright  teaches all the limitations of Claim 2. Wright  further teaches the method wherein:
determining whether the log requirement is completed by the completion time for the log requirement comprises determining whether the log item has been completed by a site user associated with log requirement (see Wright: Fig.16, [0084], “ Administrators will receive emails about forms which have not been reviewed and marked as completed. These emails will continue to be sent every day as long as the forms have not been processed in this way. Supervisors can review their alerts to be sure they review and mark as completed all of the overdue finished reports that are awaiting them.”)

Regarding Claim 4,
	Wright  teaches all the limitations of Claim 1. Wright  further teaches the method further comprising: 
receiving, from a user device, a request for a user interface that displays log items for a site (see Wright: Fig.6, [0055], “If the station(s) to which the technician is assigned do not have any overdue reports, then a station selection screen 630 is displayed, where the technician can select one of the stations to which he/she is assigned, and proceed to instruments and reports from there. In the LACS system, a “form” is created by an administrator and includes one or more slides, as discussed above, while a “report” is what the form is called when it is completed by a technician using the mobile tablet application 140.”); 
accessing the data store to determine the instantiated log items for the site (see Wright: Fig.7, [0056], “If the station(s) to which the technician is assigned do not have any overdue reports, then a station selection screen 630 is displayed, where the technician can select one of the stations to which he/she is assigned, and proceed to instruments and reports from there. In the LACS system, a “form” is created by an administrator and includes one or more slides, as discussed above, while a “report” is what the form is called when it is completed by a technician using the mobile tablet application 140.”; and 
generating and providing to the user interface display data that causes the user device to display, in the user interface, the instantiated log items for the site (see Wright: Fig.9, [0060], “A report 750 is the same daily maintenance report as the report 740, except the report 750 is the report which is due one day later than the report 740. Thus, where the report 740 is overdue by 15 hours, the report 750 is due in nine hours, as indicated by tag 752. The tag 752 is colored yellow in the LACS system, as it indicates a number of hours in the future that a report is due. A blue tag 762 indicates a number of days in the future that a report is due. Green tags indicate a month in the future. A grey tag 772 will say “Next” if a report is not due until the next cycle, such as the next month. A brown tag 782 applies to reports which are not scheduled, but are simply done as needed. From the list 734 of reports available, the technician user selects a report to complete by tapping the “Task” button, such as Task button 744.”)

Regarding Claim 5,
	Wright  teaches all the limitations of Claim 1. Wright  further teaches the method further comprising: 
receiving, from a user device, a request for a user interface that displays log items for a site according to a plurality of successive time windows (see Wright: Fig.7, [0056],  “”an illustration 700 of a sequence of mobile tablet application pages for a technician user selecting an instrument and report in LACS, in accordance with an embodiment of the disclosed system. There is more than one way for a technician user to select an instrument and report. A screen 710 shows a list of stations to which the technician user has been assigned, similar to the screen 630 of FIG. 6. If the user selects (taps on) one of the stations, then a list of instruments in the station is displayed in a screen 720.”), wherein the successive time windows include time windows that occur prior to a current time window, a current time window, and future time windows that occur after the current time window (see Wright: Fig.9, [0058], “an illustration of the screen 730 which displays the reports available for a particular instrument, in accordance with an embodiment of the disclosed system. Several features for viewing reports for a particular instrument are available, as shown in FIG. 9. Buttons 732 can be used to view all reports for an instrument, or only those with frequencies set to daily, weekly, monthly/yearly, or as needed. By using one of the buttons 732, a technician user can quickly filter the list of reports to, for example, just the daily maintenance reports.”)
accessing the data store to determine the instantiated log items for the site (see Wright: Fig.18, [0088], “ At box 1804, the administrator creates all of the maintenance log forms for all of the instruments (and chemicals) using form builder tools in LACS—where each form may have multiple slides consisting of questions to be answered by a technician. Forms have specific due date frequencies (or are designated as non-scheduled), and alert notification and email policies are defined for each form.”); and
generating and providing to the user interface display data that causes the user device to display, in the user interface, the instantiated log items for the site (see Wright: Fig.7, “an illustration 700 of a sequence of mobile tablet application pages for a technician user selecting an instrument and report in LACS, in accordance with an embodiment of the disclosed system. There is more than one way for a technician user to select an instrument and report. A screen 710 shows a list of stations to which the technician user has been assigned, similar to the screen 630 of FIG. 6. If the user selects (taps on) one of the stations, then a list of instruments in the station is displayed in a screen 720.”)

Regarding Claim 6,
	Wright  teaches all the limitations of Claim 5. Wright further teaches the method wherein:
accessing the data store to determine the instantiated log items for the site (see Wright: Fig.6, [0053], “A technician selects one of the mobile tablet devices 142 configured for the laboratory in which he/she works. The technician logs into LACS using their login credentials. At this point, there are three scenarios for what can happen, depending on whether the technician has been pre-assigned to a station in the laboratory.”), comprises: 
determining all instantiated log items for the site for the current time window and prior time windows (see Wright : Fig.6, [0055], “If the station(s) to which the technician is assigned have any incomplete reports which are past their due date/time, then a notification screen 620 will pop up to immediately draw the technician's attention to the overdue items.); and
generating and providing to the user interface display data that causes the user device to display, in the user interface, the instantiated log items for the site for each of the current time window and the prior time windows (see Wright: Fig.6, [0055], “In such a situation, the technician can tap the overdue item to be taken directly to the form which needs to be completed. If the station(s) to which the technician is assigned do not have any overdue reports, then a station selection screen 630 is displayed, where the technician can select one of the stations to which he/she is assigned, and proceed to instruments and reports from there.”)

Regarding Claim 7,
	Wright  teaches all the limitations of Claim 1. Wright  further teaches the method wherein:
the instantiation time window is a daily window of 24 hours, and periodically executing the instantiation service that instantiates log items comprises executing the instantiation service daily (see Wright: Fig.3, [0046], “an illustration 300 of an application page for defining frequencies for form completion in LACS, in accordance with an embodiment of the disclosed system. Examples of frequencies which may be defined in LACS are: daily at a particular time, such as 1700 hours (5:00 pm); weekly on Tuesdays (or any particular day); monthly at month-end (or beginning, or mid-month, or on a particular day); quarterly; annually; bi-annually; etc. ”)

Regarding independent Claim 8,
	Claim 14 is directed to a system claim and the claim has similar/same claim8 features/limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 9,  
	Claim 9 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 2 and is rejected under the same rationale.

Regarding Claim 10,  
	Claim 10 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 3 and is rejected under the same rationale.

Regarding Claim 11,  
	Claim 11 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 4 and is rejected under the same rationale.

Regarding Claim 12,  
	Claim 12 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 5 and is rejected under the same rationale.

Regarding Claim 13,  
	Claim 13 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 6 and is rejected under the same rationale

Regarding Claim 14,  
	Claim 14 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 7 and is rejected under the same rationale.

Regarding independent Claim 15,  
	Claim 15 is directed to a non-transitory computer readable medium claim and the claim has similar/same claim features/limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 16,  
	Claim 16 is directed to a non-transitory computer readable medium claim and the claim has similar/same claim features/limitations as Claim 2 and is rejected under the same rationale.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20070203660 A1
North; Ed
Title: Systems And Related Methods For Managing Data Corresponding To Environmental Inspections, And For Dynamically Generating An Inspection Report
Description: provides a system for easily and efficiently managing a compliance monitoring process and for dynamically generating an inspection report. The system includes a database that contains data that identifies specific information about a device, system or environmental element that is located and to be inspected at a particular site.
US 20180341891 A1
Setchell; Joel R.
Title: TASK MONITORING
Description:  generate, collect and monitor data related to tasks assigned to personnel. The data may include notification of a task, accepted task employee ID, accepted task time, presentation of task location (e.g. on a map),
US 20150106144 A1
Mangerson; Joshua
Title: Field Crew Management System And Method
Description: relates to a field crew management system. In the telecommunications industry, building, updating and maintaining the telecommunications network is an ongoing process.







	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177